         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 HENRENA JOHNSON and BARBARA
 DEMPS, Individually and as a                       Case No: 2:20-cv-1493
 representatives of a class of similarly
 situated persons, on behalf of the PNC
 FINANCIAL SERVICES GROUP, INC.
 INCENTIVE SAVINGS PLAN,                            CLASS ACTION COMPLAINT

                 Plaintiffs                         JURY TRIAL DEMANDED
            v.

 THE PNC FINANCIAL SERVICES
 GROUP, INC., THE PNC FINANCIAL
 SERVICES GROUP, INC. INCENTIVE
 SAVINGS PLAN ADMINISTRATIVE
 COMMITTEE and DOES No. 1-20,
 Whose Names Are Currently Unknown,

                 Defendants.

                                    I.     INTRODUCTION

       1.        Plaintiffs, Henrena Johnson (“Johnson”) and Barbara Demps (“Demps”)

(collectively, “Plaintiffs”), as participants in the PNC Financial Services Group, Inc. Incentive

Savings Plan (“Plan”), bring this action under 29 U.S.C. § 1132, on behalf of the Plan and a

class of similarly-situated participating employees, against Defendants, the PNC Financial

Services Group, Inc. (“PNC”), the PNC Financial Services Group, Inc. Incentive Savings Plan

Administrative Committee (“Administrative Committee”), and Does No. 1-20, who are members

of the Administrative Committee or other fiduciaries of the Plan and whose names are currently

unknown (collectively, “Defendants”), for breach of their fiduciary duties under the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1001, et seq., and related breaches of

applicable law beginning six years from the date this action is filed and continuing to the date of

judgment (the “Class Period”).
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 2 of 20




       2.      Defined contribution plans that are qualified as tax-deferred vehicles have become

the primary form of retirement savings in the United States and, as a result, America’s de facto

retirement system. Unlike traditional defined benefit retirement plans, in which the employer

typically promises a calculable benefit and assumes the risk with respect to high fees or under-

performance of pension plan assets used to fund defined benefits, 401(k) plans operate in a

manner in which participants bear the risk of high fees and investment underperformance.

       3.      The importance of defined contribution plans to the United States retirement

system has become pronounced as employer-provided defined benefit plans have become

increasingly rare as an offered and meaningful employee benefit.

       4.      As of December 31, 2018, the Plan had 66,032 participants with account balances

and assets totaling approximately $5.7 billion, placing it in the top 0.1% of defined contribution

plans by plan size. Defined contribution plans with substantial assets, like the Plan, have

significant bargaining power and the ability to demand low-cost administrative and investment

management services within the marketplace for administration of defined contribution plans and

the investment of defined contribution assets. The marketplace for defined contribution

retirement plan services is well-established and can be competitive when fiduciaries of defined

contribution retirement plans act in an informed and prudent fashion.

       5.      Defendants maintain the Plan and are responsible for selecting, monitoring, and

retaining the service provider(s) that provide investment, recordkeeping, and other administrative

services. Defendants are fiduciaries under ERISA, and, as such, are obligated to (a) act for the

exclusive benefit of participants, (b) ensure that the investment options offered through the Plan

are prudent and diverse, and (c) ensure that Plan expenses are fair and reasonable.




                                                -2-
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 3 of 20




       6.      Defendants have breached their fiduciary duties to the Plan and, as detailed

below, have allowed unreasonable recordkeeping/administrative expenses to be charged to the

Plan throughout the Class Period (defined below).

       7.      To remedy these fiduciary breaches and other violations of ERISA, Plaintiffs

bring this action under ERISA Sections 404, 409 and 502, 29 U.S.C. §§ 1104, 1109 and 1132, to

recover and obtain all losses resulting from each breach of fiduciary duty. In addition, Plaintiffs

seek such other equitable or remedial relief for the Plan and the proposed class defined below

(the “Class”) as the Court may deem appropriate and just under all of the circumstances.

       8.      Plaintiffs specifically seek the following relief:

               a.      A declaratory judgment holding that the acts of Defendants described

                       herein violate ERISA and applicable law;

               b.      A permanent injunction against Defendants prohibiting the practices

                       described herein and affirmatively requiring them to act in the best

                       interests of the Plan and its participants;

               c.      Equitable, legal or remedial relief for all losses and/or compensatory

                       damages;

               d.      Attorneys’ fees, costs and other recoverable expenses of litigation; and

               e.      Such other and additional legal or equitable relief that the Court deems

                       appropriate and just under all of the circumstances.

                                      II.     THE PARTIES

       9.      Johnson is a former employee of PNC and is a current participant in the Plan

under 29 U.S.C. § 1002(7). Johnson is a resident of Jacksonville, FL.




                                                 -3-
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 4 of 20




       10.     Demps is a former employee of PNC and is a current participant in the Plan under

29 U.S.C. § 1002(7). Demps is a resident of Jacksonville, FL.

       11.     PNC is a Pennsylvania domestic corporation headquartered in Pittsburgh, PA.

PNC is a financial services company that provides retail and corporate banking and asset

management.

       12.     The Administrative Committee is the Plan administrator and is a fiduciary under

ERISA pursuant to 29 U.S.C. §§ 1002 and 1102. The Administrative Committee maintains its

address at PNC’s corporate headquarters in Pittsburgh, PA. The Administrative Committee and

its members are appointed by PNC to administer the Plan on PNC’s behalf.

       13.     Does No. 1-20 are the members of the Administrative Committee and, by virtue

of their membership, are fiduciaries of the Plan or otherwise are fiduciaries to the Plan. Plaintiffs

are currently unable to determine the membership of the Administrative Committee or the

identity of the other fiduciaries of the Plan because, despite reasonable and diligent efforts, it

appears that the membership of the Administrative Committee and the identity of any other

fiduciaries is not publicly available. As such, these defendants are named Does 1-10 as

placeholders. Plaintiffs will move, pursuant to Rule 15 of the Federal Rules of Civil Procedure,

to amend this Complaint to name the members of the Administrative Committee and other

responsible individuals as defendants as soon as their identities are discovered.

                             III.    JURISDICTION AND VENUE

       14.     Plaintiffs seek relief on behalf of the Plan pursuant to ERISA’s civil enforcement

remedies with respect to fiduciaries and other interested parties and, specifically, under 29

U.S.C. § 1109 and 29 U.S.C. § 1132.




                                                 -4-
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 5 of 20




        15.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because this action arises under the laws of the United States.

        16.     Venue is proper in this District pursuant to ERISA Section 502(e), 29 U.S.C. §

1332(e), and 28 U.S.C. § 1391 because PNC’s principal place of business is in this District and

the Plan is administered from this District. Furthermore, a substantial part of the acts and

omissions giving rise to the claims asserted herein occurred in this District.

                               IV.     FACTUAL ALLEGATIONS

A.      Background And Plan Structure

        17.     The Plan is a single-employer 401(k) plan, in which participants direct the

investment of their contributions into various investment options offered by the Plan. Each

participant’s account is credited with the participant contributions, employer matching

contributions, any discretionary contributions, and earnings or losses thereon. The Plan pays

Plan expenses from Plan assets, and substantially all administrative expenses are paid by

participants as a reduction of investment income. Each participant’s account is charged with the

amount of distributions taken and an allocation of administrative expenses. The available

investment options for participants of the Plan include various collective investment trusts,

mutual funds and PNC common stock.

        18.     Collective trusts are, in essence, mutual funds without the Securities and Exchange

Commission (“SEC”) regulation. Collective trusts fall under the regulatory purview of the Office of

the Comptroller of the Currency or individual state banking departments. Collective trusts were first

organized under state law in 1927 and were blamed for the market crash in 1929. As a result,

collective trusts were severely restricted, giving rise to the more transparent and publicly-traded

mutual funds. Today, banks create collective trusts only for their trust clients and for employee

benefit plans, like the Plan. The main advantage of opting for a collective trust, rather than a mutual

                                                  -5-
          Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 6 of 20




fund, is the amount of fees charged by collective trusts (for which larger retirement plans are eligible

given their size) as a result of lesser regulatory requirements imposed on collective trusts, as

compared to mutual funds, thereby resulting in collective trusts incurring lower administrative and

related fees.

        19.     Mutual funds are publicly-traded investment vehicles consisting of a pool of

monetary contributions collected from many investors for the purpose of investing in a portfolio

of equities, bonds, and other securities. Mutual funds are operated by professional investment

advisers, who, like the mutual funds, are registered with the SEC. Mutual funds are subject to

SEC regulation and are required to provide certain investment and financial disclosures and

information in the form of a prospectus.

        20.     The Plan operates, in part, as an employee stock ownership plan, which enables

PNC employees to acquire an ownership interest in the company through units of the PNC

Common Stock Fund. The fund operates as a unitized fund, meaning participant accounts invest

in units which represent a pro rata interest in the Plan’s investment in PNC stock and cash or

cash equivalents, which are held in a trust fund. The PNC Common Stock Fund became frozen

effective January 1, 2011.

        21.     Alight Solutions LLC (“Alight”) has served as the Plan’s recordkeeper since mid-

2017, when it was formed out of the benefits outsourcing business of Aon Hewitt. Prior to this

change, Hewitt Associates LLC (“Hewitt”) was the Plan’s recordkeeper. As the recordkeeper,

Alight is responsible for maintaining records with respect to employees’ accounts in the Plan,

effecting participant Plan investment elections, and performing administrative functions such as

processing loan and withdrawal requests.

        22.     During the Class Period (defined below), Plan assets were held in trust by PNC

Bank. All investments and asset allocations are performed through this trust fund.

                                                   -6-
           Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 7 of 20




B.        Defendants’ Breaches of Fiduciary Duties

          23.    As discussed in detail below, Defendants have severely breached their fiduciary

duties of prudence and/or loyalty to the Plan. Plaintiffs did not acquire actual knowledge

regarding Defendants’ breaches at issue here until shortly before this Complaint was filed.

                 1.     The Plan’s Excessive Recordkeeping/Administrative Costs

          24.    An obvious indicator of Defendants’ breach of their fiduciary duties is the Plan’s

excessive recordkeeping and administrative costs. The Plan pay these expenses out of Plan

assets, either directly from participant accounts or indirectly through revenue sharing. The

impact of such high fees on participant balances is aggravated by the effects of compounding, to

the significant detriment of participants over time. This effect is illustrated by the below chart,

published by the SEC, showing the 20-year impact on a balance of $100,000 by fees of 25 basis

points (0.25%), 50 basis points (0.50%), and 100 basis points (1.00%).




          25.    According to one industry publication,1 the average cost for recordkeeping and

administration in 2017 for plans much smaller than the Plan (plans with 100 participants and $5


1
    The 401k Averages Book (20th ed.).
                                                 -7-
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 8 of 20




million in assets) was $35 per participant. As of December 31, 2018, the Plan had nearly $5.7

billion in assets and 66,032 participants. Given its size, and resulting negotiating power, with

prudent management and administration, the Plan should have unquestionably been able to

obtain recordkeeping and administrative services for significantly lower than $35 per participant.

Indeed, given its size and negotiating power, the Plan should have been able to negotiate a

recordkeeping fee of no more than $14 to $21 per participant, based upon the amount

comparable plans were paying for the same or similar services during the relevant period.

       26.     In addition to recordkeeping fees paid to Alight, and Hewitt before it, during the

pertinent period, the Plan also paid out annual administrative fees to its legal counsel, its auditor,

Alight Solutions Financial Advisors, LLC (formerly Aon Hewitt Financial Advisors, LLC) for

investment advisory services, and Cambridge Associates LLC and Towers Watson and Co. for

pension consulting services. Moreover, Defendants also caused the Plan to compensate PNC

Financial Services, at an average of over $235,000 per year from 2014 to 2018, purportedly for

“certain administrative services” performed as the Plan Administrator. All of these payments

added up to significant costs, and combined with the recordkeeping fee, the all-in administrative

costs of the Plan are far above the industry standard for similarly sized plans.

       27.     Despite the size and negotiating power of the Plan, the per-participant fees for

recordkeeping and administrative services were the following excessive amounts during the

pertinent period:




                                                 -8-
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 9 of 20




                        Year         Per-Participant Administrative Fee

                        2014         $85.18

                        2015         $85.69

                        2016         $87.39

                        2017         $89.56

                        2018         $89.70



       28.     As the most significant component of the Plan’s administrative fee burden,

participants have each paid annual amounts in excess of $50 to the Plan’s recordkeeper

throughout the relevant period:

                        Year         Per-Participant Recordkeeping Fee

                        2014         $56.79

                        2015         $52.23

                        2016         $55.13

                        2017         $54.36

                        2018         $50.99



       29.     Defendants clearly failed to scrutinize the going rates for the recordkeeping

services the Plan received, and for which participants shoulder the financial responsibility to the

detriment of their retirement savings. As noted above, given its size and negotiating power, the

Plan should have been able to negotiate a recordkeeping fee of no more than $14 to $21 per

participant, based upon the amount comparable plans were paying for the same or similar

services during the relevant period. Thus, Defendants clearly engaged in a shocking breach of

                                                -9-
        Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 10 of 20




fiduciary duty by allowing the Plan to pay 143% to 306% more than it should have paid for such

services if they had engaged in any modestly prudent approach to ensuring that the Plan’s

recordkeeping fees were fair and reasonable.

       30.     As such, it is clear that Defendants either engaged in virtually no examination,

comparison, or benchmarking of the recordkeeping and administrative fees of the Plan to those

of other similarly sized defined contribution plans, or were complicit in paying grossly excessive

fees. Had Defendants conducted any examination, comparison, or benchmarking, Defendants

would have known that the Plan was compensating its service providers at levels inappropriate

for its size and scale. Plan participants bear this excessive fee burden and, accordingly, achieve

considerably lower retirement savings since the excessive fees, particularly when compounded,

have a damaging impact upon the returns attained by participant retirement savings.

       31.     By failing to recognize that the Plan and its participants were being charged much

higher fees than they should have been and/or failing to take effective remedial actions,

Defendants breached their fiduciary duties to the Plan.

                         V.      ERISA’S FIDUCIARY STANDARDS

       32.     ERISA imposes strict fiduciary duties of loyalty and prudence upon Defendants

as fiduciaries of the Plan. 29 U.S.C. § 1104(a), states, in relevant part, as follows:

                [A] fiduciary shall discharge his duties with respect to a plan
                solely in the interest of the participants and beneficiaries and -

                (A)     for the exclusive purpose of

                        (i)     providing benefits to participants and their
                                beneficiaries; and
                        (ii)    defraying reasonable expenses of administering the plan;

                                               [and]

                (B)     with the care, skill, prudence, and diligence under the

                                                 -10-
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 11 of 20




                           circumstances then prevailing that a prudent man acting in a like
                           capacity and familiar with such matters would use in the conduct
                           of an enterprise of like character and with like aims.

        33.     Under 29 U.S.C. § 1103(c)(l), with certain exceptions not relevant here, the assets

of a plan shall never inure to the benefit of any employer and shall be held for the exclusive

purposes of providing benefits to participants in the plan and their beneficiaries and defraying

reasonable expenses of administering the plan.

        34.     Under ERISA, fiduciaries that exercise any authority or control over plan assets,

including the selection of plan investments and service providers, must act prudently and solely

in the interest of participants in a plan.

        35.     ERISA’s fiduciary duties are “the highest known to the law” and must be

performed “with an eye single” to the interests of participants.

        36.     ERISA also imposes explicit co-fiduciary liabilities on plan fiduciaries. 29 U.S.C.

§ 1105(a) provides a cause of action against a fiduciary for knowingly participating in a breach

by another fiduciary and knowingly failing to cure any breach of duty. ERISA states, in relevant

part, as follows:

                    In addition to any liability which he may have under any other
                    provision of this part, a fiduciary with respect to a plan shall be liable
                    for a breach of fiduciary responsibility of another fiduciary with
                    respect to the same plan in the following circumstances:

                          (1)      if he participates knowingly in, or knowingly
                                   undertakes to conceal, an act or omission of such
                                   other fiduciary, knowing such act or omission is a
                                   breach; or

                          (2)      if, by his failure to comply with section 404(a)(l) in
                                   the administration of his specific responsibilities
                                   which give risk to his status as a fiduciary, he has
                                   enabled such other fiduciary to commit a breach; or

                          (3)      if he has knowledge of a breach by such other fiduciary,

                                                    -11-
        Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 12 of 20




                                unless he makes reasonable efforts under the
                                circumstances to remedy the breach.

       37.     29 U.S.C. § 1132(a)(2) authorizes a plan participant to bring a civil action to

enforce a breaching fiduciary’s liability to the plan under 29 U.S.C. § 1109. Section 1109(a)

provides, in relevant part:

        Any person who is a fiduciary with respect to a plan who breaches any of the
        responsibilities, obligations, or duties imposed upon fiduciaries by this
        subchapter shall be personally liable to make good to such plan any losses to
        the plan resulting from each such breach, and to restore to such plan any profits
        of such fiduciary which have been made through use of assets of the plan by the
        fiduciary, and shall be subject to such other equitable or remedial relief as the
        court may deem appropriate, including removal of such fiduciary.

                                 VI.      CLASS ALLEGATIONS

      38.      This action is brought as a class action by Plaintiffs on behalf of herself and the

following proposed class (the “Class”):

               All participants and beneficiaries in the PNC Financial Services Group,
               Inc. Incentive Savings Plan (the “Plan”) at any time on or after October 2,
               2014 to the present (the “Class Period”), including any beneficiary of a
               deceased person who was a participant in the Plan at any time during the
               Class Period.

Excluded from the Class are Defendants and the Judge to whom this case is assigned or any

other judicial officer having responsibility for this case who is a beneficiary.

      39.      This action may be maintained as a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure.

      40.      Numerosity. Plaintiffs are informed and believes that there are at least thousands

of Class members throughout the United States. As a result, the members of the Class are so

numerous that their individual joinder in this action is impracticable.

      41.      Commonality. There are numerous questions of fact and/or law that are common

to Plaintiffs and all the members of the Class, including, but not limited to the following:

                                                -12-
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 13 of 20




        (a)     Whether Defendants failed and continue to fail to discharge their duties with

 respect to the Plan solely in the interest of the Plan’s participants for the exclusive purpose of

 providing benefits to participants and their beneficiaries;

        (b)     Whether Defendants breached their fiduciary duties under ERISA by failing to

 defray the reasonable expenses of administering the Plan; and

        (c)     Whether and what form of relief should be afforded to Plaintiffs and the Class.

       42.      Typicality. Plaintiffs, who as members of the Class, have claims that are typical

 of all of the members of the Class. Plaintiffs’ claims and all of the Class members’ claims arise

 out of the same uniform course of conduct by Defendants and arise under the same legal

 theories that are applicable as to all other members of the Class.

       43.      Adequacy of Representation. Plaintiffs will fairly and adequately represent the

 interests of the members of the Class. Plaintiffs have no conflicts of interest with or interests

 that are any different from the other members of the Class. Plaintiffs have retained competent

 counsel experienced in class action and other complex litigation, including class actions under

 ERISA.

       44.      Potential Risks and Effects of Separate Actions. The prosecution of separate

actions by or against individual Class members would create a risk of: (A) inconsistent or

varying adjudications with respect to individual Class members that would establish

incompatible standards of conduct for the party opposing the Class; or (B) adjudications with

respect to individual Class members that, as a practical matter, would be dispositive of the

interests of the other members not parties to the individual adjudications or would substantially

impair or impede their ability to protect their interests.




                                                 -13-
        Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 14 of 20




     45.      Predominance. Common questions of law and fact predominate over questions

affecting only individual Class members, and the Court, as well as the parties, will spend the

vast majority of their time working to resolve these common issues. Indeed, virtually the only

individual issues of significance will be the exact amount of damages incurred by each Class

member, the calculation of which will ultimately be a ministerial function and which does not

bar Class certification.

     46.      Superiority. A class action is superior to all other feasible alternatives for the

resolution of this matter. The vast majority, if not all, of the Class members are unaware of

Defendants’ breaches of fiduciary duty and prohibited transactions such that they will never

bring suit individually. Furthermore, even if they were aware of the claims they have against

Defendants, the claims of virtually all Class members would be too small to economically

justify individual litigation. Finally, individual litigation of multiple cases would be highly

inefficient, a gross waste of the resources of the courts and of the parties, and potentially could

lead to inconsistent results that would be contrary to the interests of justice.

     47.      Manageability. This case is well-suited for treatment as a class action and easily

can be managed as a class action since evidence of both liability and damages can be adduced,

and proof of liability and damages can be presented, on a Class-wide basis, while the allocation

and distribution of damages to Class members would be essentially a ministerial function.

     48.      Defendants have acted on grounds generally applicable to the Class by uniformly

subjecting them to the breaches of fiduciary duty described above. Accordingly, injunctive

relief, as well as legal and/or equitable monetary relief (such as disgorgement and/or

restitution), along with corresponding declaratory relief, are appropriate with respect to the

Class as a whole.


                                                -14-
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 15 of 20




       49.     Plaintiffs’ counsel will fairly and adequately represent the interests of the Class

and are best able to represent the interests of the Class under Rule 23(g) of the Federal Rules of

Civil Procedure. Moreover, treating this case as a class action is superior to proceeding on an

individual basis and there will be no difficulty in managing this case as a class action.

       50.     Therefore, this action should be certified as a class action under Rules 23(a) and

23(b)(1) and/or 23(b)(3).

                                            COUNT I
                                  (For Breach of Fiduciary Duty)

       51.     Plaintiffs incorporate by reference the allegations in the previous paragraphs of

this Complaint as if fully set forth herein.

       52.     Defendants’ conduct, as set forth above, violates their fiduciary duties under

ERISA § 404(a)(1)(A), (B) and (D), 29 U.S.C. § 1104(a)(1)(A), (B) and (D), in that Defendants

failed and continue to fail to discharge their duties with respect to the Plan solely in the interest

of the Plan’s participants and beneficiaries and (a) for the exclusive purpose of (i) providing

benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses of

administering the Plan with (b) the care, skill, prudence, and diligence under the circumstances

then prevailing that a prudent man acting in a like capacity and familiar with such matters would

use in the conduct of an enterprise of a like character and with like aims, and (c) by failing to act

in accordance with the documents and instruments governing the Plan. In addition, as set forth

above, Defendants violated their respective fiduciary duties under ERISA to monitor other

fiduciaries of the Plan in the performance of their duties.

       53.     To the extent that any of the Defendants did not directly commit any of the

foregoing breaches of fiduciary duty, at the very minimum, each such Defendant is liable under

29 U.S.C. § 1105(a) because he, she, they or it was a co-fiduciary and knowingly participated in

                                                 -15-
            Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 16 of 20




(or concealed) a breach by another fiduciary, enabled another fiduciary to commit breaches of

fiduciary duty in the administration of his, her, their or its specific responsibilities giving rise to

his, her, their or its fiduciary status and/or knowingly failing to cure a breach of fiduciary duty by

another fiduciary and/or failed to take reasonable efforts to remedy the breach.

           54.   As a direct result of Defendants’ breaches of fiduciary duties, the Plan has

suffered losses and damages.

           55.   Pursuant to ERISA § 409, 29 U.S.C. § 1109, and ERISA § 502, 29 U.S.C. § 1132,

Defendants are liable to restore to the Plan the losses that have been suffered as a direct result of

Defendants’ breaches of fiduciary duty and are liable for damages and any other available

equitable or remedial relief, including prospective injunctive and declaratory relief, and

attorneys’ fees, costs and other recoverable expenses of litigation.

                                               COUNT II

                  (Failure to Monitor Fiduciaries and Co-Fiduciary Breaches)

       56.       Plaintiffs incorporate by reference the allegations in the previous paragraphs of

this Complaint as if fully set forth herein.

       57.       PNC is responsible for appointing, overseeing, and removing members of the

Administrative Committee.

       58.       In light of its appointment and supervisory authority, PNC had a fiduciary

responsibility to monitor the performance of the Administrative Committee and its members.

       59.       A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment and holding of Plan

assets, and must take prompt and effective action to protect the Plan and participants when they

are not.



                                                  -16-
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 17 of 20




       60.       To the extent that fiduciary monitoring responsibilities of PNC was delegated, its

monitoring duty included an obligation to ensure that any delegated tasks were being performed

prudently and loyally.

       61.       PNC breached its fiduciary monitoring duties by, among other things:

             (a) Failing to monitor and evaluate the performance of its appointees or have a

             system in place for doing so, standing idly by as the Plan suffered enormous losses as

             a result of the appointees’ imprudent actions and omissions with respect to the Plan;

             (b) Failing to monitor its appointees’ fiduciary processes, which would have alerted a

             prudent fiduciary to the breaches of fiduciary duties described herein, in clear violation

             of ERISA; and

             (c) Failing to remove appointees whose performances were inadequate in that they

             continued to maintain imprudent, excessively costly, and poorly performing

             investments within the Plan, all to the detriment of the Plan and its participants’

             retirement savings.

       62.       As a consequence of these breaches of the fiduciary duty to monitor, the Plan

suffered substantial losses. Had PNC discharged its fiduciary monitoring duties prudently as

described above, the losses suffered by the Plan would have been minimized and/or avoided.

Therefore, as a direct result of the breaches of fiduciary duties alleged herein, the Plan and its

participants have lost millions of dollars of retirement savings.

       63.       PNC is liable under 29 U.S.C. § 1109(a) to make good to the Plan any losses to

the Plan resulting from the breaches of fiduciary duties alleged in this Count; to restore to the

Plan any profits made through use of Plan assets; and is subject to other equitable or remedial

relief as appropriate.



                                                  -17-
         Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 18 of 20




       64.     Each of the Defendants also knowingly participated in the breaches of the other

Defendants, knowing that such acts were a breach; enabled the other Defendants to commit a

breach by failing to lawfully discharge their own fiduciary duties; and knew of the breaches by

the other Defendants and failed to make any reasonable effort under the circumstances to remedy

the breaches. Defendants, thus, are liable for the losses caused by the breaches of their co-

fiduciaries under 29 U.S.C. § 1105(a).

                                           COUNT III
         (In the Alternative, Liability for Participation In Breach of Fiduciary Duty)

       65.     Plaintiffs incorporate by reference the allegations in the previous paragraphs of

this Complaint as if fully set forth herein.

       66.     In the alternative, to the extent that any of the Defendants are not deemed a

fiduciary or co-fiduciary under ERISA, each such Defendant should be enjoined or otherwise

subject to equitable relief as a non-fiduciary from further participating in a breach of trust.

       67.     To the extent any of the Defendants are not deemed to be fiduciaries and/or are

not deemed to be acting as fiduciaries for any and all applicable purposes, any such Defendants

are liable for the conduct at issue here, since all Defendants possessed the requisite knowledge

and information to avoid the fiduciary breaches at issue here and knowingly participated in

breaches of fiduciary duty by permitting the Plan to pay unreasonable administrative and

recordkeeping fees.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves, the Class and the Plan, demand

judgment against Defendants, for the following relief:

       (a)     Declaratory and injunctive relief pursuant to ERISA § 502, 29 U.S.C. § 1132, as

       detailed above;

                                                 -18-
        Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 19 of 20




       (b)     Equitable, legal or remedial relief to return all losses to the Plan and/or for

       restitution and/or damages as set forth above, plus all other equitable or remedial relief as

       the Court may deem appropriate pursuant to ERISA §§ 409 and 502, 29 U.S.C. §§ 1109

       and 1132;

       (c)     Pre-judgment and post-judgment interest at the maximum permissible rates,

       whether at law or in equity;

       (d)     Attorneys’ fees, costs and other recoverable expenses of litigation; and

       (e)     Such further and additional relief to which the Plan may be justly entitled and the

       Court deems appropriate and just under all of the circumstances.

                                         JURY DEMAND

       Plaintiffs demand a jury trial with respect to all claims so triable.

                          NOTICE PURSUANT TO ERISA § 502(h)

       To ensure compliance with the requirements of ERISA § 502(h), 29 U.S.C. § 1132(h),

the undersigned hereby affirms that a true and correct copy of this Complaint will be served upon

the Secretary of Labor and the Secretary of the Treasury by certified mail, return receipt

requested.

DATED: October 2, 2020                        Respectfully Submitted,

                                              /s/ Gary F. Lynch
                                              Gary F. Lynch
                                              Kelly K. Iverson
                                              CARLSON LYNCH LLP
                                              1133 Penn Avenue, 5th Floor
                                              Pittsburgh, PA 15222
                                              P: (412) 322-9243
                                              F: (412) 231-0246
                                              glynch@carlsonlynch.com
                                              kiverson@carlsonlynch.com




                                                -19-
Case 2:20-cv-01493-CCW Document 1 Filed 10/02/20 Page 20 of 20




                            James E. Miller
                            Laurie Rubinow
                            Shepherd Finkelman Miller & Shah, LLP
                            65 Main Street
                            Chester, CT 06412
                            Telephone: (860) 526-1100
                            Facsimile: (866) 300-7367
                            jmiller@sfmslaw.com
                            lrubinow@sfmslaw.com

                            James C. Shah
                            Michael P. Ols
                            Alec J. Berin
                            Shepherd Finkelman Miller & Shah, LLP
                            1845 Walnut Street, Suite 806
                            Philadelphia, PA 19103
                            Telephone: (610) 891-9880
                            Facsimile: (866) 300-7367
                            jshah@sfmslaw.com
                            mols@sfmslaw.com
                            aberin@sfmslaw.com

                           Kolin C. Tang
                           Shepherd Finkelman Miller & Shah, LLP
                           1401 Dove Street, Suite 510
                           Newport Beach, CA 92660
                           Telephone: (323) 510-4060
                           Facsimile: (866) 300-7367
                           ktang@sfmslaw.com

                            Attorneys for Plaintiffs, the Plan
                            and the Proposed Class




                             -20-
